DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 
Claims 1-8 and 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gauckler et al (Contribution to the Phase Diagram Si3N4-AlN-Al2O3-SiO2, J Am Cer Soc – Disc and Notes, Vol. 58, Issue 7-8 (1975), pp. 346-347) and in further view of Hakeem et al (US 2018/0155250).
Regarding Claim 1, Gauckler discloses a method for preparing a Si-Al-O-N system comprising:
(1) ball-milling the powders Si3N4, Al2O3, AlN, and SiO2 where the average size of all powders used was <1.5 µm;
(2) hot-pressing at 1760°C (see Page 347, ¶1); and
(3) where single-phase beta is obtained by specific sintering mixtures and at temperatures around 1800°C or higher (see Page 347, ¶3).
Gauckler does not specifically disclose a method comprising 40-85 wt% Si3N4. Gauckler also does not specifically disclose a method where the AlN, Al2O3, and SiO2 are nanoparticles and a Si3N4 particle with average diameter in a range of 15 nm – 60 micron.  Gauckler further does not disclose a method comprising spark plasma sintering at a temperature of 1450 – 1600 °C and a pressure of 40-60 MPa.
Regarding the Si3N4 present at 40-85 wt%, Gauckler discloses a method where the fine powders are mixed in a proportion to form beta-Sialon of the formula Si6-xAlxOxN8-x with x = 0 to 4.2 (see Page 347, Col 1, Last Paragraph).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method as disclosed by Gauckler where the weight 
Regarding the particle sizes and the plasma spark sintering step, Hakeem discloses a method for producing a composite of cubic boron nitride dispersed in a SiAlON ceramic comprising:
(1) mixing silicon nitride nanoparticles, aluminum nitride nanoparticles, silica nanoparticles, calcium oxide nanoparticles and cubic boron nitride microparticles to produce a mixture (see [0009]);
(2) where the silicon-nitride nanoparticles have particle size in the range of 50 to 500 nm or greater than 500 nm (see [0052]);
(3) sintering using a spark plasma sintering system under a pressure of 30-80 MPa at a temperature of 1400-1600°C (See [0022-0023]); and
		(4) where the sialon is beta-SiAlON (see [0071]).
	Hakeem further discloses that spark plasma sintering has provided a faster synthesis route than traditional sintering methods such as hot pressing and hot isostatic pressing (see [0007] and [0066]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method as disclosed by Gauckler where forming the powder mixture comprises AlN, alumina, and silica particles that are nanoparticles and the Si3N4 have a diameter from 50 to 500 nm and the sintering is a plasma spark sintering at a temperature and pressure overlapping with 1400-1600°C and 30-80 MPa as disclosed by 
Regarding Si3N4 is present at a weight percentage of 40 – 85 wt%, Gauckler discloses a method where the fine powders are mixed in a proportion to form beta-Sialon of the formula Si6-xAlxOxN8-x with x = 0 to 4.2 (see Col 2, Ln 3–17).  
	Regarding Claim 2, Hakeem discloses a method where the powder mixture is sonication in an organic solvent and dried before plasma sintering (see [0063]).  Hakeem also explicitly discloses an ultrasonic probe sonicator (see [0094]).
	Regarding Claim 3, Hakeem discloses a method where the sintering comprises a preferable temperature of 1500°C (see [0069]).
	Regarding Claim 4, Hakeem discloses a method where the heating rate is 90-110°C/min (see [0068]).
	Regarding Claim 5, Hakeem discloses a method where the powder mixture is spark plasma sintered for a time in the range of 15-35 min (see [0067]).
	Regarding Claims 6-7, Gauckler discloses a composition that consists of Si-Al-O-N phases.
	Regarding Claim 8, Hakeem discloses a method where the SiO2 nanoparticles have a diameter in the range of 20-80 nm or less than 20 nm (see [0054]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform a method for preparing beta-SiAlON as disclosed by Gauckler and Hakeem where the SiO2 nanoparticles have any average diameter overlapping with Hakeem including the claimed range since Hakeem suggests that the range produces a beta-SiAlON.

Regarding Claim 11, Hakeem discloses a method where the silicon nitride (Si3N4) has a diameter in the range of less than 50 nm (see [0052]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform a method for preparing beta-SiAlON as disclosed by Gauckler and Hakeem where the Si3N4 nanoparticles have any average diameter overlapping with Hakeem including the claimed range since Hakeem suggests that the range produces a beta-SiAlON.	
Regarding Claim 12, Gauckler discloses a method where the fine powders are mixed in a proportion to form beta-Sialon of the formula Si6-xAlxOxN8-x with x = 0 to 4.2 (see Page 347, Col 1, Last Paragraph).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method as disclosed by Gauckler where the weight percentage of Si3N4 relative to the total mixture is in any workable or optimum range including 65-85 wt% since it is a results effective variable on the formation and final formula of the beta-SiAlON as suggested by Gauckler.

	Regarding Claim 14, Hakeem discloses a method of making aluminum-silicate oxynitride where the Vickers Hardness (HV10) is in a range of 12-25 GPa (see [0075]).  Hakeem teaches sintered composites comprising beta-SiAlON as durable material for withstanding extreme temperatures and pressures for engine and turbine parts (see [0007] and [0091]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention preparing beta-SiAlON as disclosed by Gauckler and Hakeem where the HV10 is in any range overlapping with Hakeem including the claimed range since Hakeem suggests that the range produces a material with suitable durability for turbine components.	
	Regarding Claim 15, Hakeem discloses a method of making an aluminum-silicate oxynitride where the density is in a range of 2.75-3.05 g/m (see [0077]).  Hakeem teaches sintered composites comprising beta-SiAlON as durable material for withstanding extreme temperatures and pressures for engine and turbine parts (see [0007] and [0091]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention preparing beta-SiAlON as disclosed by Gauckler and Hakeem where the density is in any range overlapping with Hakeem including the claimed range since Hakeem suggests that the range produces a material with suitable durability for turbine components.	

	Regarding Claim 17, Gauckler discloses a method where the fine powders are mixed in a proportion to form beta-Sialon of the formula Si6-xAlxOxN8-x with x = 0 to 4.2 (see Page 347, Col 1, Last Paragraph).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method as disclosed by Gauckler where the weight percentage of Si3N4 relative to the total mixture is in any workable or optimum range including 40-65 wt% since it is a results effective variable on the formation and formula of the beta-SiAlON as suggested by Gauckler.
	Regarding Claim 18, Gauckler discloses the beta-SiAlON with the empirical formula Si6-xAlxOxN8-x with x = 1 to 4.2 (see Col 2, Ln 17).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method as suggested by Gauckler and Hakeem where the beta-sialon is in any workable or optimum range for x including x = 3 as disclosed in Gauckler since Gauckler suggests that x=3 forms his beta-sialon.
	Regarding Claim 19, Hakeem discloses a method of making an aluminum-silicate oxynitride composite where the fracture toughness is in the range of 6-10 1/2 (see [0076]).  Hakeem teaches sintered composites comprising beta-SiAlON as durable material for withstanding extreme temperatures and pressures for engine and turbine parts (see [0007] and [0091]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention preparing beta-SiAlON as disclosed by Gauckler and Hakeem where the fracture toughness is in any range overlapping with Hakeem including the claimed range since Hakeem suggests that the range produces a material with suitable durability for turbine components.	
	Regarding Claim 20, Hakeem discloses a method of making an aluminum-silicate oxynitride composite where the density is in a range of 2.7-3.4 g/m (see [0077]). Hakeem teaches sintered composites comprising beta-SiAlON as durable material for withstanding extreme temperatures and pressures for engine and turbine parts (see [0007] and [0091]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention preparing beta-SiAlON as disclosed by Gauckler and Hakeem where the density is in any range overlapping with Hakeem including the claimed range since Hakeem suggests that the range produces a material with suitable durability for turbine components.	

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gauckler and Hakeem as applied to Claim 1 and in further view of Okawa et al (US 2007/0225150).
As applied to Claim 1, Gauckler and Hakeem suggest a method for preparing beta-SiAlON comprising mixing nanoparticles of AlN, Al2O3, and SiO2 with particles of Si3N4 having an average diameter in a range of 15 nm to 60 µm to form a 
Regarding Claim 9, Gauckler teaches the Si-Al-O-N system as a beta-Si3N4 densified with Al2O3 suitable for replacement of metal in thermally and mechanically stressed parts of advanced gas turbines (See Page 346, ¶1-2).  Hakeem teaches sintered composites comprising beta-SiAlON as durable material for withstanding extreme temperatures and pressures for engine and turbine parts (see [0007] and [0091]).
Gauckler and Hakeem do not specifically disclose the method where the beta-sialon has a thermal expansion coefficient in the range of 2.20-2.45 ppm/K.  
Okawa discloses a silicon nitride sintered material having a thermal expansion coefficient of 3.5 ppm/K or less (see [0078]) which produces materials that are excellent in thermal shock resistance and resistant to cracking (see [0079]).  Okawa further discloses silicon nitride sintered material having heat resistance, wear resistance and consistent strength advantageously used for ceramic turbine parts and engine parts like Gauckler and Hakeem (see [0154]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform a method for preparing a beta-SiAlON for turbine or engine parts as suggested by Gauckler and Hakeem where the thermal expansion coefficient is in any range overlapping with 3.5 ppm/K or less as disclosed by Okawa including the claimed range since Okawa suggests that this range of thermal .

Claims 1-8 and 10-20 are further rejected under 35 U.S.C. 103 as being unpatentable over Mitomo et al (US 4,438,051) and in further view of Hakeem.
Regarding Claim 1, Mitomo discloses a method for producing a translation beta-Sialon sintered product comprising:
(1) mixing fine powders of Si3N4 and AlN having a particle size of at most 200 µm and powders of Al2O3 and SiO2 having particle size of at most 100 µm  to obtain a mixture of Si3N4-Al2O3-SiO2-AlN;
(2) sintering the mixture at a temperature of from 1500 to 1850°C under pressure of from 10 to 1500 kg/cm2 by hot pressing (see Col 1, Ln 65 to Col 2, LN 20 and Col 2, Ln 51).
Mitomo does not specifically disclose a method comprising 40-85 wt% Si3N4.  Mitomo does not specifically disclose a method where the AlN, Al2O3, and SiO2 are nanoparticles and a Si3N4 particle with average diameter in a range of 15 nm – 60 micron.  Mitomo further does not disclose a method comprising spark plasma sintering at a temperature of 1450 – 1600 °C and a pressure of 40-60 MPa.
Regarding 40-85 wt% Si3N4, Mitomo discloses a method where the fine powders are mixed in a proportion to form beta-Sialon of the formula Si6-xAlxOxN8-x with x = 0 to 4.2 (see Col 2, Ln 3-4).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method as disclosed by Mitomo where the weight percentage of Si3N4 relative to the total mixture is in any workable or optimum range including 40-85 wt% since it 
Regarding the Si3N4 particle size, Mitomo further discloses that the particle size greater than 200 microns tend to remain as unreacted substances in the sintered product and scatter light (see Col 2, Ln 34-36).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method where the Si3N4 particle size is in any range overlapping with Mitomo’s disclosed range of no greater than 200 µm including the claimed range since Mitomo suggests that particle size affect the completion of reaction and the translucency of his final product.
Regarding plasma spark sintering at a temperature of 1450-1600°C and a pressure of 40-60MPa, Hakeem discloses a method for producing a composite of cubic boron nitride dispersed in a SiAlON ceramic comprising:
(1) mixing silicon nitride nanoparticles, aluminum nitride nanoparticles, silica nanoparticles, calcium oxide nanoparticles and cubic boron nitride microparticles to produce a mixture (see [0009]);
(2) where the silicon-nitride nanoparticles have particle size in the range of 50 to 500 nm (see [0052]);
(3) sintering using a spark plasma sintering system under a pressure of 30-80 MPa at a temperature of 1400-1600°C (See [0022-0023]); and
		(4) where the sialon is beta-sialon (see [0071]).
	Hakeem further discloses that spark plasma sintering has provided a faster synthesis route than traditional sintering methods such as hot pressing and hot 
	Regarding Claim 2, Hakeem discloses a method where the powder mixture is sonication in an organic solvent and dried before plasma sintering (see [0063]).  Hakeem also explicitly discloses an ultrasonic probe sonicator (see [0094]).
	Regarding Claim 3, Hakeem discloses a method where the sintering comprises a preferable temperature of 1500°C (see [0069]).
	Regarding Claim 4, Hakeem discloses a method where the heating rate is 90-110°C/min (see [0068]).
	Regarding Claim 5, Hakeem discloses a method where the powder mixture is spark plasma sintered for a time in the range of 15-35 min (see [0067]).
	Regarding Claims 6-7, Mitomo discloses a method where the fine powders have high purity of at least 99% (see Col 1, LN 66).  Mitomo further discloses that there is a close relationship between translucency and the presence of other metal impurities (See Col 2, LN 26-28).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method disclosed by Mitomo and Hakeem where the method produces a beta-SiAlON with no impurities to produce his translucent beta-SiAlON.
	Regarding Claim 8, Hakeem discloses a method where the SiO2 nanoparticles have a diameter in the range of 20-80 nm or less than 20 nm (see [0054]).  It would have been obvious to one of ordinary skill in the art at the time of filing of 
	Regarding Claim 10, Hakeem discloses a method where the Si3N4 is amorphous Si3N4 (see [0052]).  Hakeem further discloses a method where the silicon nitride (Si3N4) has a diameter in the range of 50-500 nm or less than 50 nm (see [0052]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform a method for preparing beta-SiAlON as disclosed by Mitomo and Hakeem where the method comprises amorphous Si3N4 nanoparticles having any average diameter overlapping with Hakeem including the claimed range since Hakeem suggests that the range produces a beta-SiAlON.	
Regarding Claim 11, Mitomo further discloses that the particle size greater than 200 microns tend to remain as unreacted substances in the sintered product and scatter light (see Col 2, Ln 34-36).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method where the Si3N4 particle size is in any range overlapping with Mitomo’s disclosed range of no greater than 200 µm including the claimed range since Mitomo suggests that particle size affect the completion of reaction and the translucency of his final product.
Regarding Claim 12, Mitomo discloses a method where the fine powders are mixed in a proportion to form beta-Sialon of the formula Si6-xAlxOxN8-x with x = 0 to 4.2 (see Col 2, Ln 3-4).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method as disclosed by 
	Regarding Claim 13, Mitomo discloses the beta-SiAlON with the empirical formula Si6-xAlxOxN8-x with x = 1 to 4.2 (see Col 2, Ln 17).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method as suggested by Mitomo and Hakeem where the beta-sialon is in any workable or optimum range for x including x = 1 as disclosed in Mitomo since Mitomo suggests that x=1 forms his beta-sialon.
	Regarding Claim 14, Mitomo discloses a method for producing a beta-SiAlON sintered where high temperature strength are desirable and useful for high temperature applications (see Col 1, Ln 13-33). Hakeem discloses a method of making aluminum-silicate oxynitride where the Vickers Hardness (HV10) is in a range of 12-25 GPa (see [0075]).  Hakeem teaches sintered composites comprising beta-SiAlON as durable material for withstanding extreme temperatures and pressures (see [0007] and [0091]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention preparing beta-SiAlON as disclosed by Mitomo and Hakeem where the HV10 is in any range overlapping with Hakeem including the claimed range since Hakeem suggests that the range produces a material with durability for withstanding extreme temperatures and pressures which are characteristics desired in Mitomo.	
	Regarding Claim 15, Mitomo discloses a method for producing a beta-SiAlON sintered where high temperature strength are desirable and useful for high temperature applications (see Col 1, Ln 13-33). Hakeem discloses a method of 
Regarding Claim 16, Mitomo further discloses that the particle size greater than 200 microns tend to remain as unreacted substances in the sintered product and scatter light (see Col 2, Ln 34-36).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method where the Si3N4 particle size is in any range overlapping with Mitomo’s disclosed range of no greater than 200 µm including the claimed range since Mitomo suggests that particle size affect the completion of reaction and the translucency of his final product.
	Regarding Claim 17, Mitomo discloses a method where the fine powders are mixed in a proportion to form beta-Sialon of the formula Si6-xAlxOxN8-x with x = 1 to 4.2 (see Col 2, Ln 3–17).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method as disclosed by Mitomo where the weight percentage of Si3N4 relative to the total mixture is in any workable or optimum range including 40-65 wt% since it is a results effective 
	Regarding Claim 18, Mitomo discloses the beta-SiAlON with the empirical formula Si6-xAlxOxN8-x with x = 1 to 4.2 (see Col 2, Ln 17).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method as suggested by Mitomo and Hakeem where the beta-sialon is in any workable or optimum range for x including x = 3 as disclosed in Mitomo since Mitomo suggests that x=3 forms his beta-sialon.
	Regarding Claim 19, Mitomo discloses a method for producing a beta-SiAlON sintered where high temperature strength are desirable and useful for high temperature applications (see Col 1, Ln 13-33). Hakeem discloses a method of making an aluminum-silicate oxynitride composite where the fracture toughness is in the range of 6-10 MPa·m1/2 (see [0076]).  Hakeem teaches sintered composites comprising beta-SiAlON as durable material for withstanding extreme temperatures and pressures (see [0007] and [0091]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention preparing beta-SiAlON as disclosed by Mitomo and Hakeem where the fracture toughness is in any range overlapping with Hakeem including the claimed range since Hakeem suggests that the range produces a material with durability for withstanding extreme temperatures and pressures which are characteristics desired in Mitomo.	
	Regarding Claim 20, Mitomo discloses a method for producing a beta-SiAlON sintered where high temperature strength are desirable and useful for high temperature applications (see Col 1, Ln 13-33). Hakeem discloses a method of making an aluminum-silicate oxynitride composite where the density is in a range .	

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitomo and Hakeem as applied to Claim 1 and in further view of Okawa et al (US 2007/0225150).
As applied to Claim 1, Mitomo and Hakeem suggest a method for preparing beta-SiAlON comprising mixing nanoparticles of AlN, Al2O3, and SiO2 with particles of Si3N4 having an average diameter in a range of 15 nm to 60 µm to form a powder mixture where the Si3N4 is present in the powder mixture at a weight percentage of 40-85 wt% relative to a total weight of the powder mixture; and spark plasma sintering the powder mixture at a temperature of 1450 – 1600 ºC and a pressure of 40 – 60 MPa to form the beta-SiAlON.
Regarding Claim 9, Mitomo discloses that beta-SiAlON sintered product has superior high temperature strength and thermal shock resistance and a small thermal expansion coefficient and used as a superior high temperature material (see Col 1, Ln 13-20).

Okawa discloses a silicon nitride sintered material having a thermal expansion coefficient of 3.5 ppm/K or less (see [0078]) which produces materials that are excellent in thermal shock resistance and resistant to cracking (see [0079]).  Okawa further discloses silicon nitride sintered material having heat resistance and mechanical strength (see [0001]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform a method for preparing a beta-SiAlON for high temperature material as suggested by Mitomo and Hakeem where the thermal expansion coefficient is in any range overlapping with 3.5 ppm/K or less as disclosed by Okawa including the claimed range since Okawa suggests that this range of thermal expansion coefficient provides an excellent material for parts which require thermal shock resistance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833.  The examiner can normally be reached on Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL FORREST/Examiner, Art Unit 1732                                                                                                                                                                                                        9/11/2020